Miller, Justice,

concurring:

I concur with the majority that W.Va. Code, 22-2-42(a), relating to communication facilities in a mine, and W.Va. Code, 22-2-6, requiring removal of personnel inby the equipment in the same ventilating split, are mandatory statutes which the Director of the Department of Mines is required to enforce under W.Va. Code, 22-1-4.1 However, I am unable to agree with several statements made by the majority with regard to the writ of mandamus.
Contrary to the suggestion of the majority that we are ex cathedra broadening the writ for the good of the public, the reason the writ of mandamus will lie is that the two statutes are mandatory in their terms and do not involve discretion. Stated another way, the Director has a ministerial duty to enforce the statutes. Our cases are legion holding that where a duty is nondiscretionary or ministerial on the part of a governmental official or body, mandamus will lie to compel performance. State ex rel. Anderson v. Board of Education of Mingo County, _ W. Va. _, 233 S.E.2d 703 (1977); State ex rel. Goodwin v. Rogers, _ W. Va. _, 217 S.E.2d 65 (1975); Delardas v. County Court of Monongalia County, 155 W. Va. 776, 186 S.E.2d 847 (1972); State ex rel. Rhodes v. West Virginia Department of Highways, 155 W. Va. 735, 187 S.E.2d 218 (1972); Humphrey v. Mauzy, 155 W. Va. 89, 181 S.E.2d 329 (1971); State ex rel. Hughes v. Board of Education of Kanawha County, 154 W. Va. 107, 174 S.E.2d 711 (1970), appeal dismissed for want of jurisdiction, 403 U.S. 944 (1971); State ex rel. Gengo v. Cudden, 153 W. Va. 190, 168 S.E.2d 541 (1969); State ex rel. Linger v. Board of Education of Putnam County, 152 W. Va. 379, 163 S.E.2d 790 (1968); State ex rel. Greenbrier County Airport Authority v. Hanna, 151 W. Va. 479, 153 S.E.2d 284 (1967).
*575There is no question that the plaintiff, Danny Walls, has standing to bring the action. He alleges that he works in a coal mine which is not complying with the statutes and that the noncompliance has been brought to respondent’s attention. He, therefore, is directly affected by the mandatory statutory provision designed for his protection, as well as that of other coal miners. He also alleges that he is President of Local 8217 of the United Mine Workers of America. This representative capacity also gives him a special interest to seek the enforcement of mandatory mine safety laws designed to protect the class he represents. Moreover, where the right sought to be enforced is a public one, mandamus can be sought by any citizen, taxpayer or voter. State ex rel. Brotherton v. Moore, _ W. Va. _, 230 S.E.2d 638 (1976); State ex rel. W. Va. Lodge, Fraternal Order of Police v. City of Charleston, 133 W. Va. 420, 56 S.E.2d 763 (1949); Prichard v. DeVan, 114 W. Va. 509, 172 S.E. 711 (1934); State ex rel. Matheny v. County Court of Wyoming County, 47 W. Va. 672, 35 S.E. 959 (1900).
Because the petitioner seeks to enforce the mandatory statutory obligation which the Director is required to administer, the majority is mistaken when it assumes the doctrine of exhaustion of administrative remedies comes into play.
Here, the two statutes are mandatory and the Director has no discretion in enforcing their terms. The administrative appeal provisions in W.Va. Code, 22-1-16 and -18, obviously pertain to those decisions and orders which are within the discretionary powers of the Director.
Certainly State ex rel. Gooden v. Bonar, 155 W. Va. 202, 183 S.E.2d 697 (1971), cited by the majority, is not applicable to the exhaustion issue since it did not involve the use of mandamus to enforce a mandatory statutory right which a public official was refusing to obey. Goo-den involved a State trooper who claimed he had been illegally fired in violation of his due process rights and who sought to be reinstated through mandamus.
*576Implicit in most mandamus actions brought against a governmental body to compel it to comply with a mandatory duty is the argument that the relator could pursue his action by invoking another remedy. This Court has entertained mandamus in any number of such cases and never required a relator to exhaust his administrative or other alternative remedies. See, e.g., State ex rel. Allstate Insurance v. Union Public Service District, 151 W. Va. 207, 151 S.E.2d 102 (1966) (mandamus to compel rate increase on utility with no requirement of exhausting Public Service Commission remedy); State ex rel. Wheeling Downs Racing Association v. Perry, 148 W. Va. 68, 132 S.E.2d 922 (1963) (issue of right to tax refund and no requirement that relator pursue refund statute); State ex rel. Red Jacket Coal Corp. v. Stokes, 142 W. Va. 126, 94 S.E.2d 634 (1956) (mandamus on erroneous computation of charges by Workmen’s Compensation Commissioner); Puritan Coal Corporation v. Davis, 130 W. Va. 20, 42 S.E.2d 807 (1947) (mandamus to compel unemployment reclassification).
The reason exhaustion of administrative remedies is not applicable is the presence of a clear legal duty coupled with the fact that any alternative remedy is not as adequate. Adequacy is often equivalent to expeditiousness. This principle has become further confused by the majority’s pronouncement that: “The ancient rule with regard to mandamus is that the writ will lie where the petitioner’s remedies at law are inadequate, State ex rel. Kanawha Co. Board of Ed. v. Dyer, 154 W. Va. 840, 179 S.E.2d 577 (1971), ...” _ W. Va. at _, _S.E.2d at _ (Majority Opinion at 4).
Nothing in Dyer nor in any mandamus case which I have found supports the rule that mandamus lies solely because the petitioner’s remedies at law are inadequate. There is a rule which qualifies the right to mandamus, and that is that if there exists another equally beneficial, convenient and effective remedy, mandamus will not lie. Dyer spoke to this rule and found that although the relator could have appealed the adverse decision to the courts, this was not an effective alternative, stating:
*577“In State ex rel. Simon v. Heatherly, 96 W.Va. 685, 123 S.E. 795 (1924), it was held that the ‘true test is whether there is another remedy equally convenient, beneficial and effective. If so, mandamus will not lie. Here there is a remedy provided by a so-called appeal; but, while it may be effective, yet it is not as convenient or beneficial.’ This is the second syllabus point of Stowers v. Blackburn, 141 W. Va. 328, 90 S.E.2d 277 (1955):
“ ‘Mandamus will not be denied because there is another remedy, unless such other remedy is equally beneficial, convenient and effective.’ ” [154 W. Va. at 853, 179 S.E.2d at 585]
The majority opinion thus engenders two errors in our law of mandamus. First, by suggesting that the doctrine of exhaustion of administrative remedies is a qualification to the right to obtain mandamus. Clearly, our law does not recognize such a qualification except as it may be a part of the general qualification that if there exists an equally convenient, beneficial or effective remedy, mandamus will not lie. Obviously, an administrative remedy with a further appeal to the circuit is, as noted in Dyer, not an equally effective remedy to an original mandamus action in court.
The second error is the assertion that if there is no adequate remedy at law, mandamus will lie. The lack of an adequate remedy at law is not in and of itself a ground for mandamus. The traditional requirements for mandamus are stated in State ex rel. Damron v. Ferrell, 149 W. Va. 773, 143 S.E.2d 469 (1965), and in many of our other mandamus cases:
“The general rule is that the writ of mandamus will not issue unless three elements coexist — (1) the existence of a clear right in the petitioner to the relief sought; (2) the existence of a legal duty on the part of respondent to do the thing which the petitioner seeks to compel; and, (3) the absence of another adequate remedy at law. State ex rel. Zagula v. Grossi, W.Va., 138 S.E.2d 356; State ex rel. McDaniel v. Duffield, W. Va., 138 S.E.2d 351; State ex rel. Bronaugh v. *578City of Parkersburg, W. Va., 136 S.E.2d 783; State ex rel. Vance v. Arthur, 142 W.Va. 737, 98 S.E.2d 418.”
Finally, I find the majority’s position at odds with the recent case of McGrady v. Callaghan, _ W. Va. _, 244 S.E.2d 793 (1978). In my dissent in McGrady, I pointed to the statutory right to mandamus under the strip mine law, W.Va. Code, 20-6-11, as providing clear authority to uphold a mandamus action predicated on the failure of the Director of the Department of Natural Resources to enforce mandatory statutory provisions. In the present case there is no express statutory provision for a mandamus remedy, and yet the majority has no difficulty in awarding mandamus under our general mandamus law.
McGrady turned on the point that the relators had failed to exhaust their administrative remedy. It is obvious under the foregoing law that the exhaustion was not required as it was not as convenient, beneficial nor as expeditious as mandamus.
My only wish is either the majority make some rational effort to distinguish McGrady, or concede, as I think they must, that it is erroneous in light of today’s opinion.
I am authorized to state that Justice McGraw joins with me in this concurring opinion.

 The material part of W.Va. Code, 22-1-4, reads:
“The director of the department of mines shall have full charge of the department. He shall have the power and duty to:
“(1) Supervise and direct the execution and enforcement of the provisions of this chapter.” [emphasis added]